Case 1:21-cr-00117-TFH Document 16-12 Filed 04/01/21 Page 1of3

I am writing this letter about the character for former United States
Marine Lance Corporal Alex Kirk Harkrider. To establish my
credibility please allow me to tell you a little about myself. My name is
James Cox, and I was born and raised in Carthage, Texas. I have lived
in Carthage all my life and am a second-generation pharmacist andI am
the pharmacy manager at our local Walmart. I have a doctorate degree
in clinical pharmacy. My mom and dad owned our local jewelry store
and were good friends with Alex’s grandparents who owned a cleaning
business for many years. So, with all this said let me speak to character
of Lance Corporal Harkrider. But before I do, allow me to say that my
Dad was a WWII veteran and participated in the Normandy landings on
Omaha beach June 6, 1944. Our family is very patriotic and believe in
the constitution of these United States. He knew Alex as a small child
and if he were here today, he would testify the remarkable child that
Alex was and would have been enormously proud of Alex’s service to
our country during his tours of duty in Iraq and Afghanistan. As for
myself, I have the privilege of being Alex’s stepfather. Although his
mother and I divorced several years ago, Alex and I developed. bond
over his service to our country and his child A.J (Alex Kirk Harkrider,
Jr). I will not sugar coat this letter as I feel that would do more harm
than good. Alex was not a perfect child as he had his share of
difficulties as we all do. But that is not to say that as a 17-year-old, he
decided that college was not for him and enlisted in the U.S.M.C. Now
being the son of a D-Day veteran, I can truthfully say that my Dad

would have been enormously proud of the young man that came out of
Case 1:21-cr-00117-TFH Document 16-12 Filed 04/01/21 Page 2 of 3

boot camp when he graduated. He was more confident and self-
assured. I also feel the same pride in my heart as I watched him come
home from his first tour in Iraq as he waved to the crowd in his dress
blues during the parade the town threw for Alex for serving his country.
In addition to the proud tradition of serving in the U.S.MC., after Alex
mustered out of the marine corps, he and some of his marine buddies
starting using their military skills to help people during hurricanes and
tornadoes. All this surely tells of a heart for God and country and
service to his fellow man. Pertaining to the events of January 6, 2021 at
the capitol building in Washington, D.C., Alex got caught up in the
moment of being a patriot. Although this idea may have been ill
conceived, I honestly believe that the news media and all the hype that
was thrown at this country stirred the pot not only for Alex but for
others that attended the capital meeting that day. As for his punishment,
how can any of us sit in judgment of what this young man’s mind was
thinking. He was taught by the Marines to act and not react. Alex was
following his oath that he took when he became a Marine to defend the
constitution of these United States against enemies both foreign and
domestic. Although we cannot blame President Trump for instigating
the events, I do believe he could have done something to stop the events
that played out that day. Am I ashamed of what Alex did that day?
Absolutely not. although his judgment may be in question, his
patriotism, honor, and heart cannot be questioned. It is my sincere hope
that whoever judges his case will take into consideration his service to

our country and the things that he saw while in combat on foreign soil
Case 1:21-cr-00117-TFH Document 16-12 Filed 04/01/21 Page 3 of 3

trying to make our country a safer place to live and hopefully his son
would not see the horrors on our home soil that he has seen abroad. I
love this young man for who he was and who he became. He has
overcome a lot of obstacles to get to where he is today. Please do not
turn the light out on a soul as bright as Alex Kirk Harkrider. He has so
much to offer and so much to give and I believe with all my heart he has
learned his lesson. Spare him please and let him live a life that is still
full of service for this young man. One act ofa lack in judgment should
not be condemned but used as a tool to make Alex an even stronger
American. God bless this young man in all he endeavors, and God bless

our United States of America.

Sincerely, )

Ataoew— C. Ce2e “Vp &
j f
ie -
és

James C. Cox, Rph. PharmD.
